Title: To Thomas Jefferson from Joseph Jones, 10 February 1781
From: Jones, Joseph
To: Jefferson, Thomas


Philadelphia, 10 Feb. 1781. More information is now available on the movements of the “French Ships from R. Island and the Detachment of Graves’s Fleet in search of them.” Four frigates left Newport before the storm of 22 Jan.; two 74’s and a frigate were dispatched from British fleet to intercept them. Both were exposed to the storm, but two British ships of the line have suffered, one being stranded on Montauk Point, and the French ships are safely back at Newport. This will probably give the French naval superiority. “Whether we shall receive any assistance in consequence of this Event will be soon manifested.” In view of this possibility, measures must be concerted on our part for cooperation. Rejoices on “the important success of Genl. Morgan.”
